Exhibit 10.8

 

ESSA BANK & TRUST

PERFORMANCE BASED

LONG TERM INCENTIVE PLAN

FOR EXECUTIVES AND MANAGEMENT

 

This ESSA Bank & Trust Performance Based Long Term Incentive Plan (the “Plan”)
is effective October 1, 2019.  Every year, a new Attachment A will be developed
which will set forth the specific performance goals for each fiscal year.

 

I.Purpose

 

The purpose of the Plan is to provide long term incentive compensation to
executive officers and certain members of management who contribute to the
success of ESSA Bancorp, Inc. (the “Company”) and ESSA Bank & Trust (the “Bank”)
(together, “ESSA”).  The Plan is designed to support organizational objectives
and financial goals, as defined by ESSA’s strategic and financial plans and
performance that measure up well relative to comparable financial
organizations.  Long term incentive compensation awarded will reflect full
fiscal year performance relative to pre-selected performance goals and will be
designed to further strengthen the alignment between executive pay, stockholder
value and market best practices.  The Plan is designed to supplement base
salary, but is not an entitlement.  It is designed to provide variable “at risk”
pay, based on full fiscal year performance of ESSA.  

In addition to providing a competitive pay opportunity, the Plan is also
intended to support ESSA’s pay for performance philosophy.  It is designed to
assist ESSA in attracting, retaining and motivating leadership talent and to
provide focus on achieving important fiscal year objectives of the organization.

The Plan is designed to accomplish the following objectives:

 

 

•

Support ESSA’s pay for performance philosophy.

 

 

•

Establish “line of sight” between executive/management efforts, results and pay.

 

 

•

Enhance ESSA’s ability to attract, retain, focus and motivate the leadership
talent it needs to achieve profitable growth.

 

1

--------------------------------------------------------------------------------

 

II.General Description

 

The Plan provides for performance-based awards based on full fiscal year
attainment of pre-established annual performance goals and provides for a range
of payouts aligned with ESSA’s performance. The value of the awards are
determined based on a number of factors, including the executive’s level within
ESSA, competitive market practices and the executive’s performance leading up to
the date of grant.  Fiscal year performance goals are based on a combination of
business plan and external benchmarks for comparable financial services
organizations.   Performance below the range will yield no payouts under the
Plan.  Fiscal year incentive compensation is capped at the maximum performance
levels established each year.  

Awards under this Plan are separate from (and in addition to) any awards that
may be made under the ESSA Bank & Trust Amended and Restated
Executive/Management Annual Incentive Compensation Plan.  Awards hereunder will
be settled in cash.  

 

Performance ranges will be established for each fiscal year (i.e., October 1 to
September 30) and will be set forth as Attachment A to a participant’s grant
agreement.  Performance measures used may vary from year to year, based on
fiscal year objectives approved by the Compensation Committee (the “Committee”)
of the Board of Directors.  Payouts can range from zero up to 150% of
target.  The Committee has the authority to consider and authorize payouts
within the range, but performance below the range will result in no payouts
under the Plan and no payouts will be made above the maximum performance levels
established each year.  Payouts under the Plan require ESSA to maintain safety
and soundness while achieving financial objectives.

 

III.Plan Administration

The Committee will approve any final disposition of matters pertaining to the
administration of the Plan.  The Committee has the responsibility to interpret,
administer, amend, suspend or terminate the Plan and such decisions shall be
final and binding on all parties.  Matters of the Committee shall be decided by
majority vote.    

Awards will be approved by the Committee. Accrued payouts and the financial
results they are based on shall be reviewed for reasonableness by independent
auditors prior to payment.

The Committee may take into consideration any nonrecurring or extraordinary
items that affect income gain, expense or loss and other factors it may deem
relevant.  We define extraordinary items as events and transactions that are
distinguished by their unusual nature and by the infrequency of their
occurrence. For this purpose, “unusual nature” means that the event or
transaction should possess a high degree of abnormality and be of a type clearly
unrelated to the ordinary and typical activities of the entity.  “Infrequency of
occurrence” means that the event or transaction should be of a type that would
not reasonably be expected to recur in the foreseeable future.  In general, the
Committee will apply a consistent logic to how such matters are considered to
impact incentive Plan payouts.  This means that extraordinary gains and losses
will be dealt with in a similar manner.  The overarching criteria used to make
such decisions will be the protection of ESSA and its shareholders.  

2

--------------------------------------------------------------------------------

 

 

IV.Plan Participation

 

Participation in the Plan is limited to selected executive officers and
management of ESSA.  Selection is based on the functional responsibilities and
the extent to which the employee has the opportunity to influence the desired
organizational results. Final decisions are based on CEO recommendation and
Committee approval.    

V.Mechanics of Award Grants

 

Awards hereunder shall be made by the Committee and shall be documented in the
form of grant agreements, subject to such terms and conditions as the Committee
may determine.  Vesting conditions and payment terms for any awards under this
Plan shall be set forth in such grant agreements.  Unless the Committee
determines otherwise, awards hereunder shall be made on the basis of the
Company’s fiscal year (i.e., October 1 to September 30).

No rights or interests in awards made under the Plan shall be assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge, or bankruptcy except
to a beneficiary upon the death of a participant as herein provided.

An award does not confer any right on the participant to continue in the employ
of ESSA or limit in any way the right of ESSA to terminate the participant’s
employment at any time.  

ESSA has the right to deduct any federal, state, and local taxes required by law
to be withheld with respect to any awards hereunder.

VI.Clawback

 

As a condition to receiving any award under this Plan, the participant must
agree in an award agreement that all or any portion of the award is subject to
recovery or “clawback” by the Company if (1) the payments or awards were based
on materially inaccurate financial statements or any other materially inaccurate
performance metric criteria, and (2) the amount of the award, as calculated
under the restated financial results, is less than the amount actually paid or
awarded under the original financial results.  Recovery of the amount that would
not otherwise have been made under the restated results may include one or more
of the following:

 

•

Reimbursement of the gross amount of any award paid to the participant that was
subsequently reduced due to the restatement; and/or

 

 

•

Cancellation of outstanding awards granted to the participant.

 

350521

3